UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                         4/3/2020

 DANNY PHIPPS,

                                   Plaintiff,
                                                                  17-CV-6603 (ALC)
                       -against-
                                                                  ORDER OF DISMISSAL
 CITY OF NEW YORK, ET AL.,

                                   Defendants.



ANDREW L. CARTER, JR., United States District Judge:

         On January 21, 2020, the Court ordered Plaintiff to show cause why this action should not

be dismissed without prejudice for failure to prosecute. ECF No. 139. Plaintiff was ordered to

make such a showing by February 7, 2020 and was advised that failure to make this showing “will

result in a dismissal of this case without prejudice for failure to prosecute.” Id. To date, Plaintiff

has not responded. Accordingly, this case is dismissed without prejudice for failure to prosecute

pursuant to FED. R. CIV. P. 41(b). See LeSane v. Hall’s Sec. Analyst, Inc., 239 F.3d 206, 209 (2d

Cir. 2001) (“[I]t is unquestioned that Rule 41(b) also gives the district court authority to dismiss a

plaintiff’s case sua sponte for failure to prosecute . . . .”).



SO ORDERED.

Dated:          April 3, 2020
                New York, New York

                                                          ____________________________________
                                                                ANDREW L. CARTER, JR.
                                                                United States District Judge
